UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4615


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHOLA RISIKAT BALOGUN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cr-00628-PJM-1)


Submitted:   February 25, 2015            Decided:    March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Cornish F. Hitchcock, HITCHCOCK LAW FIRM PLLC, Washington, D.C.,
for Appellant.   Sujit Raman, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shola      Risikat       Balogun     pled    guilty       to    conspiracy     to

commit wire fraud in violation 18 U.S.C. § 1349 (2012) and was

sentenced to thirty-seven months of imprisonment.                           On appeal her

attorney has filed a brief pursuant to pursuant to Anders v.

California,     386    U.S.     738    (1967),     stating      that       there   are    no

meritorious     grounds       for     appeal,     but    questioning         whether     the

district      court     imposed        an   unreasonable         sentence          by    not

downwardly departuring in recognition of Balogun’s substantial

assistance and by failing to give sufficient weight to the 18

U.S.C. § 3553(a) (2012) factors.                   The Government has filed a

motion to dismiss.            For the reasons that follow, we dismiss in

part and affirm in part.

           A    defendant       may    waive    the     right    to       appeal   if   that

waiver is knowing and intelligent.                 United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                     Generally, if the district

court fully questions a defendant regarding the waiver of her

right to appeal during the plea colloquy performed in accordance

with   Fed.    R.     Crim.    P.     11,   the    waiver       is    both     valid     and

enforceable.        United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68 (4th

Cir. 1991).      The question of whether a defendant validly waived

her right to appeal is a question of law that this court reviews

de novo.      United States v. Blick, 408 F.3d 162, 168 (4th Cir.

                                            2
2005).      Our review of the record leads us to conclude that

Balogun knowingly and voluntarily waived the right to appeal her

sentence, except for circumstances not present in this appeal,

and the court conducted the plea colloquy in compliance with

Rule 11.     We therefore grant the Government’s motion to dismiss

the appeal of Balogun’s sentence.

            Balogun’s waiver does not preclude our consideration

of   her   conviction.         As   noted        above,     Balogun’s         plea     hearing

complied with Rule 11 and therefore we discern no plain error in

the district court’s acceptance of her plea.                         See United States

v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (noting plain

error    review   standard      when    a    defendant         did     not      move   in    the

district    court    to     withdraw        guilty       plea);      United        States     v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

            In    accordance        with     Anders,        we      have     reviewed        the

remainder    of     the   record       in    this       case     and       have     found     no

meritorious issues not foreclosed by Balogun’s appellate waiver.

We therefore affirm Balogun’s conviction.                         This court requires

that    counsel    inform      Balogun,      in        writing,      of      the    right    to

petition    the   Supreme      Court    of       the    United      States      for    further

review.      If   Balogun      requests      that       a   petition       be      filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in   this    court       for      leave    to      withdraw       from

representation.       Counsel’s motion must state that a copy thereof

                                             3
was served on Balogun.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.


                                                     DISMISSED IN PART;
                                                       AFFIRMED IN PART




                                    4